Citation Nr: 1017725	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-01 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total disability rating based on 
unemployability (TDIU), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The Veteran had active duty service from March 1941 to 
October 1945.  He died in June 2005.  The appellant is 
advancing her appeal as the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant's notice of disagreement was received in 
October 2006.  A statement of the case was issued in December 
2007, and a substantive appeal was received in December 2007. 

On substantive appeal received in December 2007, the 
appellant marked the appropriate box to request a hearing 
before the Board at the RO.  A hearing was scheduled for 
September 2008, but by correspondence received in September 
2008, the appellant's representative asked to reschedule.  
The RO rescheduled for April 2010.  In a hearing response 
form received in April 2010, the appellant marked the 
appropriate line to indicate that she would not be able to 
attend the hearing, and to forward her claims file to the 
Board for a decision.  

Although the appeal also originally included the issues of 
entitlement to service connection for cause of death, and 
eligibility to Dependents' Educational Assistance, these 
benefits were granted by rating decision in October 2007 and 
are therefore no longer in appellate status.  The appeal also 
included a claim of entitlement to Dependency and Indemnity 
Compensation (DIC).  However, since service connection for 
the cause of the Veteran's death was established, the 
appellant's DIC claim became a moot issue.	

[redacted]


FINDINGS OF FACT

1.  The Veteran's claim for TDIU was received in December 
2004.

2.  The Veteran was afforded a VA examination in January 
2005.

3.  The Veteran died on June [redacted], 2005.

4.  At the time of the Veteran's death, a rating decision for 
the Veteran's claim for TDIU had not yet been issued; 
therefore, the Veteran had a pending claim for TDIU.

5.  In June 2005, the RO received a claim from the appellant, 
the Veteran's widow, seeking accrued benefits.  

6.  The Veteran's several service-connected disabilities 
(with one disability rated as 40 percent disabling and a 
combined service-connected disability rating of 70 percent) 
precluded substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due 
to service-connected disabilities for accrued benefit 
purposes have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 
(2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Upon the death of a veteran, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of his death ("accrued benefits") and due and 
unpaid for the period not to exceed two years, shall, upon 
the death of such individual be paid to the living person 
first listed as follows: (1) his spouse, (2) his children (in 
equal shares), (3) his dependent parents (in equal shares).  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

In order for a claimant to be entitled to accrued benefits, 
"the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating decision."  Jones v. West, 136 F.3d 1296, 
1299 (Fed.Cir. 1998)).  The Board emphasizes that by statute, 
entitlement to accrued benefits must be based on evidence in 
the file at the time of death, or evidence, such as VA 
records, deemed to be of record at that time.  38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 6 Vet. App. 483 
(1994).

In a claim received in December 2004, the Veteran asserted 
that due to his service-connected injuries, it was too hard 
to work after 1980.  He stated that as a result, he retired.  
He noted that his leg was the main problem.  In support of 
his claim, he submitted a December 2004 letter from Jean 
Korchinski, MD, who stated that she considered the Veteran 
100 percent disabled.  Subsequently, the Veteran passed away 
on June [redacted], 2005.  The appellant's claim for accrued benefits 
was received in June 2005.  At the time of the Veteran's 
death, his TDIU claim was pending.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a).  
Provided that if there is only one such disability, it shall 
be ratable at 60 percent or more, and, if there are two or 
more disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  If a veteran fails to meet the applicable 
percentage standards provided in 38 C.F.R. § 4.16(a), an 
extra-schedular rating is for consideration where the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).

Entitlement to a total disability rating must be based solely 
on the impact of the veteran's service-connected disabilities 
on his ability to keep and maintain substantially gainful 
employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA 
purposes, the term  "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Service connection is in effect for the following 
disabilities: left gunshot wound GSW, scars and damage, 
muscle groups XIII, XIV, XV and XVII (rated 40 percent 
disabling from April 1, 1946); incomplete paralysis, 
posterior left tibial nerve (rated 20 percent disabling from 
April 1, 1946); incomplete paralysis, deep peroneal nerve, 
left (rated 10 percent disabling from April 4, 1962); PTSD 
(rated 10 percent disabling from June 30, 1989); left knee 
osteoarthritis associated with GSW, scars and damage, muscle 
groups XIII, XIV, XV and XVII (rated 10 percent disabling 
from October 30, 2003); left femoral nerve incomplete 
paralysis (rated 0 percent disabling from April 4, 1962); and 
hammertoe, left 2nd and 3rd toes, left foot associated with 
incomplete paralysis, posterior left tibial nerve (rated 0 
percent disabling from October 30, 2003).  As of October 30, 
2003, the Veteran had a combined rating of 70 percent, when 
rounded up.  See 38 C.F.R. § 4.25.  With one disability rated 
at 40 percent and a combined rating of 70 percent, the 
percentage criteria listed under 38 C.F.R. § 4.16(a) were 
met.  

A May 1947 private treatment record from South Dakota State 
Medical Association shows that the Veteran had pain in the 
left leg and foot.  He reported having pain in the leg when 
walking without shoes, when riding on a tractor and when 
engaging in heavy lifting.  At the time, he worked as a 
mechanic in a garage and was able to do the work required of 
him even though he was extremely tired in the evening.  

An April 1962 VA examination shows that he was an employed 
auto mechanic who worked for the same company for 7 years.  
He reported that he had a service-connected left leg 
disability in which he felt numbness in his leg and foot.  He 
revealed that the had learned to live with that sensation and 
the burning and cold sensations of his left foot also.  

A September 1989 VA examination shows that after service he 
worked as a general farm labor and later as a mechanic before 
retiring.    

An August 2003 private treatment record from Daniel Friedman, 
MD shows that the Veteran had a high school education.

A February 2004 VA examination reveals that the Veteran had 
worked as an auto mechanic for 30 years, and a heavy duty 
construction worker for eight years.  He reported that he 
used to enjoy woodworking, but was unable to engage in that 
hobby because of problems with tremors.  The VA examiner 
noted that the Veteran had moderate overall social, 
industrial and emotional impairment due to the combination of 
his PTSD and cognitive disorder.  

In a December 2004 letter, Dr. Korchinski stated that the 
Veteran had been a patient of hers for over 20 years and that 
she considered him to be 100 percent disabled.  

When the Veteran was afforded a general VA examination in 
January 2005, he reported that he retired in 1980 since his 
legs bothered him.  The VA examiner expressed suspicion that 
the Veteran's dementia interfered with employment since he 
appeared to be significantly cognitively impaired.    

When the Veteran was afforded a separate VA examination in 
January 2005 for his PTSD, it was noted that the Veteran had 
retired in 1980 and not worked in over 24 years.  It was 
further noted that the Veteran gave up woodworking in his 
shop two years ago because of balance difficulties.  The VA 
examiner stated that the Veteran's functional capacities were 
severely affected by his dementia.  He wrote that the Veteran 
appeared to continue to suffer mild signs of PTSD, which 
interfered with his sleep.  The VA examiner continued that 
the Veteran experienced mild social and occupational 
interference from symptoms of PTSD.  

The Veteran also underwent VA examination in January 2005 
which focused on his orthopedic and muscle damage impairment 
due to the service-connected gunshot wounds. 

In a September 2005 letter, Dr. Friedman shared his suspicion 
that the Veteran's war disabilities contributed to his gait 
instability and risk for falls. 

In a May 2006 letter, Dr. Korchinski wrote that the Veteran 
had chronic pain and neuropathy related to shrapnel wounds 
sustained during service.  Dr. Korchinski stated that the 
Veteran's neuropathy and pain resulted in repeated falls as 
the Veteran aged, became more frail and more senile.  He 
noted that each fall resulted in more debility and decreased 
ability to function in activities of daily living.   

The facts in this case suggest that a significant reason for 
the Veteran's inability to engage in gainful employment may 
have been his nonservice-connected dementia.  However, there 
is other competent evidence suggesting that the service-
connected disabilities of the left lower extremity had become 
so severe as to result in balance problems and repeated 
falls.  The report of the January 2005 examination is to the 
effect that the Veteran could not walk up and down the stairs 
and that he used a front-wheel walker whenever he left the 
house.  In describing the left lower extremity disability, 
the examiner commented on the extreme loss of strength 
between 60 and 70 percent, the loss of motion and 
coordination, and fatigability of the left leg due to the 
gunshot wounds and muscle damage.  Under the circumstances, 
the Board believes that even disregarding impairment due to 
nonservice-connected disorders such as dementia, the 
Veteran's service-connected disabilities alone rendered him 
unable to engage in gainful employment.  In his claim for a 
total rating based on individual unemployability, the Veteran 
indicated that his leg was the big problem which made it too 
hard to work.  The Board has no reason to doubt the Veteran's 
credibility, and the comments and findings of medical 
personnel regarding the severity of the left leg fully 
support the Veteran's assertion in this regard.  The Board 
finds that the criteria for a total rating based on 
individual unemployability due to service connected 
disability for accrued purposes have been met.  

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the appellant as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the appellant is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  At any 
rate, by letters dated in July 2005 and July 2008, the 
appellant was furnished adequate VCAA notice. 


ORDER

Entitlement to a total rating based on individual 
unemployability due to service connected disability for 
accrued purposes is warranted.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


